Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 1 of 45 PageID# 1



                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                        ALEXANDRIA DIVISION

ALL MUSLIM ASSOCIATION OF AMERICA,
INC.
                                          Civil Action No. 1:20-CV-00638
                 Plaintiff,

v.
                                          COMPLAINT
STAFFORD COUNTY, VIRGINIA and
STAFFORD COUNTY BOARD OF
SUPERVISORS,

                 Defendants.




                                                                           02013.00096
 Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 2 of 45 PageID# 2



                                                     TABLE OF CONTENTS

                                                                                                                                            Page

INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 4
THE PARTIES AND RELATED ACTORS .................................................................................. 4
FACTS ............................................................................................................................................ 5
           I.         LEGAL FRAMEWORK FOR THE ORDINANCE .............................................. 5
                      A.          Relevant Provisions of the Code of Virginia .............................................. 5
                      B.          The Ordinance ............................................................................................. 6
                      C.          Stafford County’s Interpretation of “Churchyard” ..................................... 7
           II.        AMAA’S RELIGIOUS MANDATE AND NEEDS .............................................. 9
                      A.          AMAA Requires a Cemetery for Muslim Burials ...................................... 9
                      B.          AMAA Purchases the Property with the Reasonable Expectation of
                                  Developing a Cemetery............................................................................. 11
           III.       THE COUNTY RESPONDS TO AMAA’S EFFORTS TO DEVELOP A
                      MUSLIM CEMETERY ON THE PROPERTY ................................................... 12
                      A.          Community Member Complains of AMAA’s Proposed Cemetery.......... 12
                      B.          County Staff Prepares an Initial Draft of the Ordinance........................... 14
                      C.          Planning Commission Cemetery Subcommittee Creates the Ordinance .. 16
                      D.          Planning Commission Recommends that the Board Adopt the
                                  Ordinance .................................................................................................. 18
                      E.          Board Hearing to Adopt the Ordinance .................................................... 19
           IV.        UNAWARE OF THE NEW ORDINANCE, AMAA ATTEMPTS TO BEGIN
                      CEMETERY DEVELOPMENT .......................................................................... 21
                      A.          AMAA Seeks Reconsideration of the Ordinance ..................................... 22
                      B.          Planning Commission Recommends Affirming the Ordinance................ 23
                      C.          Board of Supervisors Votes to Keep the Ordinance ................................. 24
           V.         COUNTY DENIES AMAA’S REQUEST FOR A VARIANCE......................... 27
           VI.        THE COUNTY TREATS CHRISTIAN ORGANIZATIONS MORE
                      FAVORABLY ...................................................................................................... 31
CAUSES OF ACTION ................................................................................................................. 31
PRAYER FOR RELIEF ............................................................................................................... 42




                                                                                                                                           02013.00096
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 3 of 45 PageID# 3



               The All Muslim Association of America, Inc. (“AMAA” or “Plaintiff”), through

its attorneys, hereby alleges as follows:

                                        INTRODUCTION

       1.      This action arises from the unlawful adoption by Stafford County, Virginia (the

“County”), acting through its Board of Supervisors (the “Board” and together with the County,

“Defendants”), of an ordinance (the “Ordinance”) designed to preclude a Muslim association

from building a cemetery on land zoned for that purpose. The Ordinance is discriminatory,

arbitrary, and imposes a substantial and impermissible burden on the exercise of religious

freedom in violation of the Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”), the United States and Virginia Constitutions, and Virginia’s Dillon Rule.

       2.      Plaintiff AMAA is a nonprofit religious organization that provides low-cost

burials consistent with Islamic religious beliefs. AMAA purchased land at 1508 Garrisonville

Road in Stafford County (the “Property”) after inquiring and receiving confirmation from the

County that the Property was zoned for cemetery use by right, as remains the case today. As

such, in purchasing the Property, AMAA had the reasonable expectation of developing a

cemetery to carry out burials in accordance with its Islamic faith.

       3.      In June 2016, a County resident living nearby the Property learned of AMAA’s

intentions and wrote to the County, ostensibly expressing concerns about the proposed

cemetery’s potential impact on his private well water supply. The resident’s private well is at

least 200 feet from the proposed cemetery.

       4.      The County agreed to investigate the issue. Almost immediately, County officials

were informed by the Virginia Department of Health (the “Health Department”) that the

proposed cemetery, if separated from the private well by at least 100 feet, would pose no harm or




                                                                                             02013.00096
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 4 of 45 PageID# 4



public health concern. The County also was informed that the Code of Virginia’s cemetery

provision does not include any separation requirements between cemeteries and private wells or

perennial streams.

       5.       County officials, however, refused to heed this guidance. Instead, in response to

learning of AMAA’s intention to build a Muslim cemetery, they embarked on a campaign to

change the law to prevent its development. The campaign was spearheaded by current

Supervisor and then County Planning Commissioner Crystal Vanuch, notwithstanding the

conflict of interest presented by the fact that her home and farm are located across the street from

the Property.

       6.       In a rushed and unusual process that a County Supervisor described as “totally out

of the normal order,” the County adopted the new cemetery Ordinance. The Ordinance imposes

excessive setback requirements that prohibit a cemetery from being built within 900 feet of a

private well, perennial stream that flows into a terminal reservoir or a terminal reservoir.

Notably, this setback requirement far exceeds the Code of Virginia and was unsupported by any

scientific analysis or study by the County, including as to why the Health Department’s guidance

should be ignored. By design, the Ordinance precludes AMAA from developing a cemetery on

the Property.

       7.       The County’s actions are not without precedent. In August 2015, Stafford County

foreclosed another Muslim group’s efforts to build a cemetery by subjecting it to a then-existing

size requirement not applicable to so-called “churchyard” cemeteries. That group notified the

County that the Islamic faith does not permit cemeteries to be co-located with a mosque, but the

County stood firm in its refusal to treat the cemetery as a churchyard and that cemetery was




                                                  2
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 5 of 45 PageID# 5



never developed. By contrast, as described below, the County has on numerous occasions

relaxed requirements to favor the interests of Christian groups.

       8.      This discriminatory dynamic is reflected in the Ordinance itself, which further

imposes on AMAA’s religious cemetery— but not on “churchyard” or private family

cemeteries— size requirements and a zoning reclassification application process that can include

public hearings, specialized neighbor notifications, and board-imposed conditions on any

permitted cemetery (the “Authorization Process”). In developing and passing the Ordinance, the

County knew that AMAA’s cemetery could not be co-located with a mosque and thus would not

qualify for the “churchyard” exemption from the burdensome new requirements.

       9.      The pretext offered by the County for the Ordinance is water safety. But,

tellingly, the County has taken no parallel action to increase distances between private wells (or

perennial streams) and other potential sources of contamination, including septic tanks, sewage

drainfields, farms and hog lots. In fact, the County eased restrictions in its onsite sewage

disposal ordinance around the same time it adopted the cemetery Ordinance. Moreover, County

records reveal that groundwater safety concerns were not raised or considered in prior changes to

ordinances governing development of land near cemeteries. Yet, without any sound basis or

independent scientific analysis, in passing the Ordinance the County disregarded (i) the Health

Department’s professional opinion that AMAA’s cemetery presented no water safety concern;

(ii) the similar opinion provided by an expert site evaluator as part of AMAA’s variance

application; and (iii) the initial proposal by County staff, which observed that a 100-foot setback

was sufficient. The County, in adopting the setbacks, also failed to acknowledge that water

flowing into a terminal reservoir is treated for water quality purposes.




                                                 3
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 6 of 45 PageID# 6



       10.     The Ordinance is unlawful, arbitrary and imposes a discriminatory and substantial

burden on AMAA’s fundamental right to exercise its religious freedom. As AMAA’s current

cemetery nears capacity, it is unable to establish a new burial space for the Muslim community.

AMAA thus is forced to bring this lawsuit to carry out its essential service: to bury deceased

Muslims according to their religious beliefs, just like other religious groups in Stafford County.

                                 JURISDICTION AND VENUE

       11.     Plaintiff’s federal claims arise under the United State Constitution, the

Constitution of the Commonwealth of Virginia, and 42 U.S.C. §§ 1983, 1988 and 2000cc. This

Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1367.

       12.     Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise to this

action occurred in the Eastern District of Virginia.

                          THE PARTIES AND RELATED ACTORS

       13.     Plaintiff AMAA is a registered 501(c)(3) nonprofit organization established under

Virginia law. AMAA was founded in 1989 by a group of Muslims residing in the Washington,

D.C., Virginia, and Maryland area to provide low-cost funeral and burial services in accordance

with Islamic religious beliefs. AMAA board members receive no salary for their work and rely

on donations to support their efforts. AMAA owns the Property at issue, identified in County tax

maps by identification number 19-3E.

       14.     Defendant Stafford County is located in the Commonwealth of Virginia. The

County constitutes a government for purposes of RLUIPA, 42 U.S.C. § 2000cc-5(4)(A). The

County has the authority to regulate and restrict the use of land and structures within its borders

to the extent consistent with the Code of Virginia.




                                                 4
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 7 of 45 PageID# 7



       15.     The County’s authority is limited to that expressly provided by the

Commonwealth of Virginia.

       16.     Pursuant to Code of Virginia Section 15.2-403, Stafford County is governed by

and acts through Defendant Stafford County Board of Supervisors, which enacts laws, sets

policies, and appoints members to County boards, commissions and committees, and is

responsible for the acts and omissions of its agents and agencies.

       17.     The Stafford County Planning Commission (the “Planning Commission”) is

appointed by the Board as required by Code of Virginia Section 15.2-2201. The Planning

Commission is responsible for reviewing the County’s subdivision and zoning ordinances and

rezoning and conditional use permits. Pursuant to the Code of Virginia, the Planning

Commission serves in a primarily advisory capacity to the governing bodies.

                                             FACTS

       I.      LEGAL FRAMEWORK FOR THE ORDINANCE

               A.     Relevant Provisions of the Code of Virginia

       18.     The Code of Virginia provides in relevant part, at Title 57, Chapter 3, Section 57-

26, that

               No cemetery shall be hereafter established within a county . . . unless
               authorized by appropriate ordinance subject to any zoning ordinance duly
               adopted by the governing body of such county . . . ; provided that
               authorization by county ordinance shall not be required for internment of
               the dead in any churchyard . . . .

       19.     Thus, the Code of Virginia provides that “churchyard” cemeteries shall be

exempted from an ordinance approval process.

       20.     Section 57-26 provides no definition of the term “churchyard” and nothing in the

law requires that cemeteries must literally be adjacent to a church or house of worship to qualify

as a “churchyard.”



                                                 5
    Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 8 of 45 PageID# 8



         21.   The Code of Virginia also prohibits cemeteries, other than municipal cemeteries,

from being established within 300 yards of a public wells. Code of Virginia section 57-26,

regulating the location of cemeteries, does not require cemeteries to be separated by any distance

from private wells, perennial streams that flow into terminal reservoirs or terminal reservoirs.

         22.   Virginia’s Administrative Code Section 12VAC5-630-380 requires private wells

to be separated from cemeteries, sewer lines, septic tanks, sewage drainfields and hog lots by 50

or 100 feet.

               B.      The Ordinance

         23.   Prior to the changes adopted in response to AMAA’s planned cemetery, the

Stafford County Code looked very different as it pertained to cemeteries. It did not include any

setback requirements and imposed a minimum size requirement of 25 acres on perpetual care or

endowed cemeteries.

         24.   In April 2015, Stafford County considered and revised a portion of the then-

existing ordinance to protect existing cemeteries from new development, which could disturb the

cemetery land. At that time, no changes were made to address groundwater safety related to

cemeteries or to impose a zoning reclassification process on the establishment of non-churchyard

cemeteries. In fact, upon information and belief, the cemetery ordinance existing when AMAA

purchased the Property largely had been in place for more than 30 years.

         25.   The new Ordinance at issue provides, in relevant part, that “[n]o cemetery shall be

established within the County unless authorized by an ordinance duly adopted by the Board,

provided that authorization by ordinance shall not be required for interment of the dead in any

churchyard or for interment of members of a family on private property.”1


1
 Stafford County Code Section 28-39(o), defined herein as the Ordinance, as updated and adopted by the
County Board of Supervisors, is attached hereto as Exhibit A.



                                                  6
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 9 of 45 PageID# 9



       26.     The Ordinance, like Virginia law, prevents non-municipal cemeteries from being

constructed within 900 feet of land housing a public well.

       27.     The Ordinance departs from Virginia law, however, by extending that prohibition

beyond public wells:

                       No cemetery shall be established within 900 feet of any terminal
                       reservoir or any perennial stream that drains into a terminal
                       reservoir. No cemetery shall be located within 900 feet of any
                       private well used as a drinking water supply.

       28.     The Ordinance also requires that new cemeteries—except churchyard or family

cemeteries on private property— must occupy land between 25 and 300 acres and submit to an

Authorization Process for zoning reclassification. The Authorization Process requires an

application that “demonstrate[s] compliance with owner consent, setback and distance

requirements” provided in the Stafford County Code. Similarly, a site plan demonstrating such

compliance is required.

       29.     The Authorization Process also subjects the cemetery applicant to public hearings,

notice of which shall be sent to owners of any property located within 900 feet of the proposed

cemetery. Typically, board hearings and approvals are not required to develop land in

accordance with a use for which a property is zoned by right.

       30.     The Authorization Process further permits the Board to “set conditions of

approval [of the non-churchyard or private cemetery] to mitigate impacts of the cemetery and its

accessory uses and activities.”

               C.      Stafford County’s Interpretation of “Churchyard”

       31.     Although Stafford County’s Code does not define the term “churchyard,” the

County has construed the term to exclude Muslim cemeteries, which, in the Islamic faith, are not

built next to houses of worship.




                                                7
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 10 of 45 PageID# 10



       32.     In or about August 2015, a Muslim group unaffiliated with AMAA, AsSalam

Memorial Garden, LLC (“AMG”), sought to build a small Muslim cemetery in Stafford County.

AMG’s property was zoned for construction of a cemetery by right and AMG stated that it

intended to use the property for religious burials. The County refused to consider the group’s

cemetery as a “churchyard” and rejected it under then-existing Stafford County Code Section 8-

18, which required that perpetual care and endowed cemeteries, as distinct from “churchyard”

cemeteries, be a minimum of 25 acres.

       33.     AMG argued that because Code of Virginia Section 57-26 did not impose a 25-

acre minimum size requirement, Stafford County’s arbitrary 25-acre minimum violated Virginia

law by creating more restrictive size requirements.

       34.     AMG also contended that the County should construe its proposed cemetery as a

“churchyard,” because

               [w]hile the common understanding of a ‘churchyard’ may be in
               reference to the specific property on which a church building is
               located, under the Muslim faith a cemetery cannot be co-located on
               the same property as a mosque. A cemetery funded and operated
               by a mosque . . . is no less a ‘churchyard’ than a cemetery actually
               co-located on a parcel where a church building is located. To deny
               a Muslim mosque the same ability to establish a cemetery for its
               membership that is extended to Christian churches raises . . .
               constitutional issues that must be resolved in favor of established
               religious practices for any given faith.

(emphasis added). AMG attached a letter from its religious leader, which reiterated that “[t]he

Muslim faith does not permit [c]emeteries to be co-located on the same property as a Mosque.”

       35.     Nonetheless, referencing both the Stafford County Code and Code of Virginia, the

County responded that AMG’s cemetery “does not qualify as a churchyard since there is no

church located on the Property or associated with the Property on a directly abutting parcel.”

Following the County’s actions, AMG did not establish a Muslim cemetery in Stafford County.




                                                8
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 11 of 45 PageID# 11



       36.     The County adopted this narrow definition of “churchyard” despite knowledge of

the disparate burden it imposed on Muslim cemeteries and the absence of a similar definition for

“churchyard” in either Virginia or Stafford County regulations.

       37.     Under Stafford County Code Chapter 28, Article 2, Section 28-25, when a term is

not defined in the County Code, it is defined by reference to (1) the current edition of Webster’s

New Collegiate Dictionary by Merriam-Webster, Inc.; (2) Tracy Burrows, ed. A Survey of

Zoning Definitions, American Planning Association, Planning Advisory Service Report No. 421

(1999); and (3) the current definition of Black’s Law Dictionary.

       38.     The current edition of Webster’s New Collegiate Dictionary defines “churchyard”

as “a yard which belongs to a church and which is often used as a burial ground.” That

dictionary further defines “church” as, inter alia, “a body or organization of religious believers.”

Thus, the dictionary guidance, to which the County Code directs its readers, indicates that a

“churchyard” is any burial ground owned by an organization of religious believers. Neither the

Burrows zoning book nor Black’s Law Dictionary provide a definition for “churchyard.”

       39.     Ignoring the definition mandated by its own Code, the County has construed

“churchyard” to mean cemeteries with a church on or adjacent to the property, with obvious

implications for the ability of AMG and AMAA to exercise their religious freedoms.

       II.     AMAA’S RELIGIOUS MANDATE AND NEEDS

               A. AMAA Requires a Cemetery for Muslim Burials

       40.     AMAA was formed to fulfill the religious belief that all Muslims should have

access to a burial consistent with Islamic rites and traditions. The Islamic faith prescribes

Muslims be buried next to other Muslims as soon as possible after an individual’s death.




                                                 9
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 12 of 45 PageID# 12



       41.     AMAA provides affordable and necessary burial assistance, particularly for

Muslims without nearby family or financial means to fulfill religious burial obligations on their

own.

       42.     Before AMAA established its first cemetery, there were no comparable Muslim

cemeteries in Virginia and it was difficult, if not impossible, for many Muslims to be buried in

accordance with their religious beliefs.

       43.     In accordance with Muslim beliefs, bodies buried in AMAA’s cemetery are

cleansed and wrapped in a shroud of plain white cloth and, in some instances, placed in a

wooden casket. No embalming fluids are used.

       44.     AMAA places the bodies in a PolyVault box. Upon information and belief, the

PolyVault boxes last nearly a century without deterioration and help ensure that minimal, if any,

fluid seeps into the ground.

       45.     As noted above, AMAA’s board members, like many Muslims, sincerely believe

that the Islamic faith prohibits Muslim cemeteries from being located adjacent to a mosque. The

County was aware of this at time it adopted the Ordinance.

       46.     During burial, family members and a religious leader may be present to recite

prayers. Because gatherings are intentionally small, there is no formal funeral procession and

thus no impact on traffic.

       47.     Families and community members may visit the cemetery to supplicate to God on

behalf of the deceased by quietly reciting prayers. Plaintiff’s religious traditions do not require

large, organized, or loud prayers at a cemetery.




                                                   10
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 13 of 45 PageID# 13



        48.     In accordance with Islamic religious beliefs, the cemetery must be respected as a

religious site and thus be properly cleaned and maintained. For this reason, AMAA applies a

portion of donations it receives to routine maintenance of the cemetery.

                B. AMAA Purchases the Property with the Reasonable Expectation of
                   Developing a Cemetery

        49.     In 1991, AMAA purchased a modest parcel of land on Brooke Road in Stafford

County (the “Brooke Road Cemetery”) and began using it as a Muslim cemetery in 1996.

AMAA projects that the Brooke Road Cemetery will reach capacity in 2021.

        50.     After an extensive search, AMAA identified the Garrisonville Road Property and

considered it to be ideal as a new cemetery for several reasons.

        51.     First, the Property is located in an A-1 zoning district, which allows cemeteries

by right, a fact that AMAA confirmed directly with the County before making the purchase. The

Property complied with the applicable zoning laws governing cemeteries at the time.

Additionally, AMAA obtained the requisite neighbor consents pursuant to the Code of Virginia

and Stafford County Code, Chapter 8, Section 8-17. AMAA’s proposed cemetery would not be

within 250 feet of the residence nor 200 feet of the private well of any other County resident.2

        52.     Second, the topography of the Property is ideal for a cemetery. The Property is

flat and clear of trees, ready for immediate use. Before purchase, AMAA engaged a consulting

firm at a cost of several thousand dollars to prepare a geotechnical report, which confirmed that

the land is suitable for use as a cemetery.

        53.     Third, the Property is located near the existing Brooke Road Cemetery, making it

easier for AMAA to manage both properties.


2
  The Property itself contains private wells. AMAA is prepared to take appropriate measures with
respect to the wells on the Property, including keeping burials more than 100 feet from the wells
consistent with the Virginia Department of Health advice.



                                                  11
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 14 of 45 PageID# 14



        54.    Fourth, the Property is adjacent to a state highway and thus is easily accessible to

AMAA and community Muslims who wish to visit and offer prayers for their deceased loved

ones.

        55.    Fifth, the Property is sufficiently large to accommodate the community’s growing

needs and fulfill AMAA’s charitable purpose.

        56.    AMAA’s proposed cemetery also would leave a 100-foot buffer from Resource

Protection Areas, consistent with the Chesapeake Bay Preservation Act. Compliance with this

requirement would render only a negligible corner of the Property unusable as a cemetery.

        57.    Satisfied with its due diligence, AMAA purchased the Property in May 2015.

AMAA agreed to a purchase price of $800,000, half of which was paid at closing. The remaining

portion was to be paid within two years. Pursuant to the sale contract, AMAA agreed not to

begin cemetery development until the land was fully paid off.

        58.    AMAA purchased the Property, making all payments on the mortgage, in reliance

on the County’s designation of the Property in an A-1 zoning district, which authorizes

cemeteries by right. AMAA fully intended to comply with all applicable laws and regulations,

including the Code of Virginia and the Stafford County Code. AMAA did in fact comply with

the Code of Virginia and the then-existing Stafford County cemetery ordinance.

        III.   THE COUNTY RESPONDS TO AMAA’S EFFORTS TO DEVELOP A
               MUSLIM CEMETERY ON THE PROPERTY

               A. Community Member Complains of AMAA’s Proposed Cemetery

        59.    On June 9, 2016, David Silver, a Stafford County resident, emailed Board of

Supervisors member Wendy Maurer stating that he had “heard about a cemetery that is going in

across the street” and was “deeply concerned” about his private well. Silver copied his neighbor,




                                                12
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 15 of 45 PageID# 15



then County Planning Commissioner Crystal Vanuch, on the email and inquired how the County

intended to protect his water supply.

       60.     Since 2013, Commissioner Vanuch has owned property across from the proposed

cemetery, which appears to have a private well and serves as her residence and farm. Vanuch

never disclosed her residence or farm at any of the hearings to overhaul the County’s cemetery

ordinance.

       61.     Supervisor Maurer replied to Mr. Silver, sympathizing with his concern and

directing County staff to look into the issue and “get [Maurer] some background on this matter.”

       62.     The following day, in response to an inquiry by County staff, the Health

Department advised that Virginia Private Well Regulations require 50 or 100 feet of separation

between a private well and a cemetery and concluded, “[i]n [the Health Department’s]

professional opinion and, according to the Regulations, if there is at least 100 [feet] of

separation between this existing bored well and the proposed cemetery, there should be no

public health problem created by a cemetery being installed.” (emphasis added).3

       63.     The Health Department also reported that it had not been contacted by the

resident.

       64.     Staff reported to Maurer that the parcel in question was owned by a Muslim

organization, AMAA. Staff also relayed the Health Department’s conclusion that there would be

no public health risk from AMAA’s development of a cemetery on the Property.




3
  The Virginia Administrative Code Private Well Regulations provide that private wells,
depending on the type, should only be permitted at least 50 or 100 feet from cemeteries, septic
tanks, sewage drainfields or hog lots. 12VAC5-630-380. The Code of Virginia, however, does
not include any separation requirements from private wells or perennial streams in the provision
governing the location of cemeteries. Va. Code Ann. Sec. 57-26.



                                                13
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 16 of 45 PageID# 16



       65.     Maurer forwarded the email to Vanuch, whom Maurer had appointed to the

Planning Commission, writing “[n]ot sure about this answer.” Maurer did not specify the basis

for her uncertainty.

       66.     Moments later, Vanuch responded that “[t]his certainly doesn’t address the

constituents [sic] question.” Vanuch also reported that already she had identified other sources

of water near the Property and that the County should get counsel involved and “see if we can

send this regulation to the [P]lanning [C]omission.” Maurer concurred. Neither Maurer nor

Vanuch offered any basis for disagreeing with the conclusion of the Health Department or for

why a property zoned for cemetery use by right might suddenly be viewed as unfit for that

purpose.

       67.     Soon after, Vanuch began inquiring about the scope of current cemeteries in the

County, including those with church affiliations. In response to these inquiries, County staff

identified 35 “Church Cemeteries” and three “Perpetual Care Cemeteries.” AMAA’s Brooke

Road Cemetery is the only cemetery with a religious affiliation that is designated as a perpetual

care cemetery and not as a church cemetery.

       68.     County staff also provided information to Maurer and Vanuch regarding the

“churchyard” exemption, explaining that “[a]ny new cemetery not part of a churchyard or that is

not an internment of family members would be required to be authorized by the Board of

Supervisors by adoption of an ordinance after a public hearing.” As such, Maurer and Vanuch

confirmed and understood that AMAA’s planned cemetery could be blocked by creation of an

ordinance that imposed restrictive conditions that AMAA could not meet.

               B. County Staff Prepares an Initial Draft of the Ordinance

       69.     In or about September 2016, after consulting with Maurer and Vanuch,

considering the input of the Health Department and referencing the Code of Virginia, the



                                                14
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 17 of 45 PageID# 17



County’s Planning and Zoning Director prepared an early draft of a new cemetery ordinance (the

“Draft Ordinance”), which included only a 100-foot setback from private wells. This setback

requirement—significantly less than the 900-foot setback ultimately required under the new

Ordinance—was a less restrictive means of addressing any water safety concerns, to the extent

legitimate, and could have been complied with by AMAA.

         70.   Within minutes of receiving the Draft Ordinance, Maurer complained that it gave

her “serious heartburn,” and continued: “I don’t care what the health department is willing to

accept.” On information and belief, Maurer knew at the time that AMAA’s proposed cemetery

would be able to comply with the 100-foot requirement and, thus, the Draft Ordinance would not

be sufficient to preclude AMAA from building the cemetery.

         71.   County staff responded that it considered “the 100-foot separation from a private

well as a defendable standard. It is the maximum distance the Health Department requires.”

Staff added that the Code of Virginia does not have any separation requirement from private

wells.

         72.   Although Maurer did not care what the Health Department had to say in this

instance, she separately chaired the County Community & Economic Development Committee

(the “CED Committee”), which coordinated with the Health Department and authorized onsite

soil evaluators to lessen restrictions within an onsite sewage disposal ordinance. The CED

Committee developed a proposal to reduce the requirements for onsite sewage disposal to bring

them more in line with, instead of exceeding, Virginia regulations. The changes were adopted in

February 2017.




                                                15
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 18 of 45 PageID# 18



       73.     Shortly thereafter Maurer’s exchange with the staff, the Board referred the Draft

Ordinance to the Planning Commission, authorizing it to make modifications it deemed

appropriate or necessary.

       74.     During a Planning Commission meeting on September 28, 2016, to discuss the

Draft Ordinance, Commissioner Vanuch stated that there were “many considerations” to be had

so she would like to create and chair a subcommittee (the “Subcommittee”) to review the Draft

Ordinance and propose changes. Vanuch also asserted that there should be an “opportunity for

constituents in the County to come to the meetings and engage and comment.” The

Subcommittee was approved and Vanuch was appointed as its chairperson. On information and

belief, Vanuch did not, during this meeting, address the fact she had a personal interest in the

Draft Ordinance or seek any guidance as to whether she should be recused.

               C. Planning Commission Cemetery Subcommittee Creates the Ordinance

       75.     Just days after Commissioner Vanuch took charge of the Subcommittee, the

County circulated a new draft ordinance that imposed specific and more stringent requirements

that singularly impact AMAA’s development of a Muslim cemetery on the Property. This new

draft would ultimately become the Ordinance.

       76.     Although Stafford County’s prior cemetery ordinance did not require any setbacks

from water sources, the Ordinance, in relevant part, prohibits: (i) a cemetery (except a municipal

cemetery) within 900 feet of a public well on County property (consistent with the Code of

Virginia); (ii) any cemetery within 900 feet of any terminal reservoir or any perennial stream that

flows into terminal reservoirs; and (iii) any cemetery within 900 feet of a private well. Existing

cemeteries need not meet these setback requirements.

       77.     The Ordinance includes a required 900-foot separation between cemeteries and

terminal reservoirs or perennial streams that flow into terminal reservoirs notwithstanding that,



                                                16
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 19 of 45 PageID# 19



upon information and belief, water ultimately reaching a terminal reservoir is treated by the

municipality.

       78.      The setbacks exceed the Code of Virginia requirements and what the Health

Department concluded is necessary with respect to private wells. On information and belief,

there is no public well near the Property, or in all of Stafford County.

       79.      The 900-foot setbacks render the Property, which is uniquely shaped and situated

between a purported perennial stream that flows into another creek that flows into a terminal

reservoir, on one side, and private wells, on the other, unusable as a cemetery.

       80.      Although the County implemented these setback requirements for cemeteries, it

did not change setback requirements as to any other potential well contaminant. Accordingly,

consistent with the Virginia Administrative Code, only 50 or at most 100 feet of separation is

required between private wells, on the one hand, and sewer systems, sewage drainfields, septic

tanks, farms and hog lots, on the other hand.

       81.      Vanuch also requested that the Ordinance prohibit the Board and Board of Zoning

Appeals (“BZA”) from granting any exemptions from the 900-foot setback requirement. In

making the request, Vanuch noted that a “cemetery (non church or family) has to go to the board,

in what instance would they ever go to the BZA?” The Planning Director assured her that while

the Board possessed the “legislative prerogative” to change the setback requirements, to “make it

difficult” for such changes to occur the Committee could “includ[e] the high moral purpose of

the code,” which he defined as “protect[ing] drinking water supplies from contamination caused

by surface run-off and groundwater pollution due to cemeteries.” That “purpose” was included

in the County record reflecting the vote in favor of the Ordinance.




                                                 17
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 20 of 45 PageID# 20



       82.     As noted above, subsections (a)(1) and (d) of the Ordinance also impose an

Authorization Process on new cemeteries, but not on “churchyard” cemeteries. The

Authorization Process included in the Ordinance requires, for the first time, that non-churchyard

and non-private family applicants may be subjected to public hearings, notice of which must “be

sent to owners of any property located within 900 feet of the proposed cemetery.” The County

does not construe Muslim cemeteries as “churchyards.”

       83.     Vanuch, whose property is within 900 feet of AMAA’s proposed cemetery,

suggested this requirement. As a result, she must now be provided notification of development

of a cemetery on the Property.

       84.     The Authorization Process also provides that the Board may impose conditions on

the subject cemeteries to mitigate the impact of the cemetery and its accessory uses and

activities. Churchyard and private cemeteries are not so limited.

               D. Planning Commission Recommends that the Board Adopt the Ordinance

       85.     At a November 9, 2016 Planning Commission meeting to approve the Ordinance,

Vanuch—still silent as to the proximity between her farm and residence and the proposed

cemetery—stated that the revised ordinance protects “our individual residents who get their

primary source of water from their drinking wells . . . and farmers who graze their livestock or

grow crops.”

       86.     Vanuch’s concern for resident safety, however, did not apply to AMAA itself.

During the drafting process, she contemplated exempting the private well located on the

Property, asserting that it was okay “if they want to contaminate their own well.”

       87.     Vanuch also asserted that the Ordinance was “protecting religious liberties” by

ensuring that the setbacks applied to all cemeteries (in reality, municipal cemeteries are




                                                18
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 21 of 45 PageID# 21



exempted from the 900-foot setback from public wells) and by exempting “churches” from the

“extensive” and potentially costly and time-consuming Authorization Process:

                So, while we’ve done this we’ve also not required churches to go
                through a conditional use process and do extensive and potentially
                costly and timely soil studies that may not really even show the
                potential underground water table movements that could impact
                the spread of potential contaminants. So by adopting a universal
                setback requirement, it lowers the cost and burden to churches or
                new family cemeteries being created, and we have created the
                minimal burden for those wishing to establish these cemeteries[.]

(emphasis added).

          88.   AMAA’s religious liberty is not protected or accounted for in the above statement

or in any of the County’s deliberations. While “churchyard” cemeteries are exempt from the

Authorization Process, which County officials described as “extensive and potentially costly,”

Stafford County’s actions indicate that AMAA’s Muslim cemetery must comply with the

Authorization Process.

          89.   Mr. Silver, the original complaining County resident, provided the only public

comment at the Planning Commission meeting, reiterating that “Stafford’s primary goal should

be to protect the citizens” and that “[y]ou do not want to have contaminated water like Flint,

Michigan, and we have to do what we have to do[.]” He offered no explanation for why such

contamination might occur or any basis for concluding that the Health Department had erred in

determining that AMAA’s proposed cemetery posed no public health risk.

          90.   The Planning Commission accepted the Ordinance and sent it to the Board for

review.

                E. Board Hearing to Adopt the Ordinance

          91.   The Board held a public hearing on December 13, 2016, to consider the

Ordinance. Commissioner Vanuch led the presentation to the Board. On information and belief,




                                                19
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 22 of 45 PageID# 22



throughout the process of drafting and adopting the Ordinance, Vanuch never disclosed that her

farm and residence were within 900 feet of the Property.

       92.     Supervisor Jack Cavalier remarked that it “was totally out of normal order” for

Vanuch, a junior Planning Commissioner, to brief the Board instead of County staff. He noted

that it “rarely, if ever, [has] been done, and I don’t think that we were given the briefing that we

probably deserved at that time.”

       93.     The documents submitted to the Board regarding the Ordinance contained limited

and inaccurate information. For example, the slide presentation to Board made no mention of

groundwater safety, what had prompted concerns about groundwater safety, the impact of the

Ordinance on AMAA, or the exemption for “churchyard” cemeteries from the onerous

Authorization Process. As Supervisor Cavalier later explained, the Board had not been “afforded

the opportunity to make a really informed decision” before voting.

       94.     Nonetheless, the Board of Supervisors voted to adopt the Ordinance. There is no

evidence in the public record that the County undertook to determine what the least restrictive

means of addressing any water safety issue might be, the basis (or lack of basis) for the opinion

of the Virginia Health Department, or any study into the underlying bases for the existing

requirements under the Code of Virginia (which would have allowed, and still would allow,

AMAA to build a cemetery on the Property).

       95.     Even though it was AMAA’s proposed cemetery development that prompted, and

would be uniquely impacted by the Ordinance, at no point during the overhaul process did the

County reach out to AMAA.




                                                 20
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 23 of 45 PageID# 23



       IV.     UNAWARE OF THE NEW ORDINANCE, AMAA ATTEMPTS TO BEGIN
               CEMETERY DEVELOPMENT

       96.     AMAA, unaware of the new Ordinance, continued to make payments on the

Property. In or about April 2017, AMAA made its final payment.

       97.     AMAA visited County offices to begin the cemetery development process and

was informed by County staff for the first time of the Ordinance and its impact on the Property.

County officials went so far as to identify land use counsel to help AMAA understand its

options.

       98.     In or about August 2017, AMAA’s counsel contacted the County regarding the

Property. The County informed AMAA’s counsel of the Ordinance and that because of it,

AMAA would have to follow the Authorization Process and satisfy its burdensome

requirements. In doing so, the County made clear that it did not consider AMAA’s Muslim

cemetery a “churchyard.”

       99.     The Department of Planning and Zoning also notified AMAA’s counsel that “the

[new] setback requirements might impact this site from being able to accommodate a cemetery”

because a perennial stream on the edge of the site drains into another creek, which then drains

into a terminal reservoir. Therefore, the new setback requirements would preclude development

on much of the Property.

       100.    AMAA’s counsel replied that this process sounded “onerous, and probably illegal,

for a by right use.” He further explained that while AMAA had “no choice but to go through the

process if that is the interpretation,” the Authorization Process imposed “significant legal conflict

. . . particularly since this is to be a Muslim cemetery.”

       101.    Over the next two years, as the impact of the Ordinance on the Property became

clear, AMAA continuously petitioned the County to revise its Ordinance and impose a less




                                                  21
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 24 of 45 PageID# 24



restrictive version that would allow it to establish its much-needed Muslim cemetery. The

County steadfastly refused.

               A. AMAA Seeks Reconsideration of the Ordinance

       102.    On September 19, 2017, at a County Board of Supervisors meeting, AMAA

Board Member Aftabjan Khan spoke about the Ordinance’s impact on AMAA. He explained

that before purchasing the Property, AMAA confirmed that it was zoned for cemetery

development by right. But, because of the Ordinance, AMAA could no longer use the Property

as it had reasonably expected. He requested that the County reduce the onerous burdens. The

Board agreed to refer the Ordinance back to the Planning Commission for review and

reconsideration.

       103.    At the following Planning Commission meeting on November 15, 2017, AMAA

Board Member Sikander Javed spoke about AMAA’s need to use the Property as a cemetery.

He requested that AMAA board members be able to share their expertise on how they handle

burials; that the Commission appoint “disinterested” members to serve on the Subcommittee; and

that AMAA receive advance notice of any meetings so that it could participate. Mr. Javed also

noted that no neighboring jurisdictions imposed the excessive setbacks Stafford County now

requires nor do the Health Department or Chesapeake Bay Preservation Act require such extreme

setbacks.

       104.    Two of Commissioner Vanuch’s neighbors who reside across the road from the

Property spoke in opposition to AMAA, noting that their concerns about AMAA’s intent to build

a cemetery “kick-started the review process which resulted in [the Ordinance] being enacted.”

They also asserted that “[a] suspicious person might think [AMAA was] trying to fly under the

radar to present the[] cemetery as a fait accompli.”




                                                22
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 25 of 45 PageID# 25



       105.    After these comments, the Planning Commission reappointed the same

Subcommittee—including Commissioner Vanuch—to decide whether to revise the Ordinance.

       106.    Concerned about this unusual process, AMAA submitted a complaint to the

Commonwealth Attorney of Stafford County. AMAA requested an investigation into Vanuch’s

role in developing the Ordinance, explaining how her property “directly benefits” from the

changes and that under Virginia law, her participation raised a conflict of interest.

       107.    Nonetheless, Vanuch continued to lead the Subcommittee and served as

chairperson as it decided whether to revise the Ordinance.

       108.    While the investigation into Vanuch’s conflict was pending, the Planning

Commission held a special meeting on December 6, 2017. Vanuch’s neighbors, Mr. Silver and

Mr. Patterson, again spoke against the cemetery, citing groundwater concerns and the

marketability of their homes. The Planning Commission again delayed taking any action.

       109.    At the beginning of the Planning Commission’s next hearing on January 17, 2018,

Vanuch reported, as Chairperson of the Subcommittee, that the Subcommittee had no agenda,

had not conducted any meetings, and had not scheduled any meetings.

       110.    At the next full Planning Commission meeting on May 9, 2018, AMAA again

urged the Planning Commission to review the Ordinance.

       111.    The Planning Commission staff then delivered a report, based on the

Subcommittee’s findings, to the full Planning Commission, which recommended no changes to

the Ordinance. The Planning Commission delayed its vote until its next meeting.

               B. Planning Commission Recommends Affirming the Ordinance

       112.    On May 23, 2018, eight months after AMAA implored the County to reconsider

the Ordinance, the Planning Commission finally met to consider the issue.




                                                 23
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 26 of 45 PageID# 26



       113.      The Planning Commission heard public comments on revisions to the Ordinance.

A man identifying himself as residing in the district of the proposed AMAA cemetery stated that

he had a petition with over 100 signatures of residents who were “firmly opposed” to modifying

the Ordinance.

       114.      The Planning Commissioners then questioned County staff. Commissioner

Apicella tried to get staff to confirm that the Ordinance treats “secular and non-secular entities”

in the same manner. When staff refused to answer, the Planning and Zoning Director interjected

that there was no different treatment “with the exception [that] the County has adopted the State

standard that speaks to churchyard cemeteries not having to go through the zoning

[Authorization Process] by the Board of Supervisors.” Notably omitted was the fact that

Stafford County had consistently construed “churchyard” to exclude Muslim cemeteries while

including Christian ones.

       115.      Following this presentation, the Planning Commission voted to affirm the

Ordinance and send the matter to the full Board of Supervisors for a public hearing and vote.

                 C. Board of Supervisors Votes to Keep the Ordinance

       116.      Before voting on the Ordinance, the Board held an additional meeting on August

21, 2018, the same date as Eid al-Adha, a Muslim religious holiday that precluded AMAA

representatives from attending.

       117.      At that hearing, County residents pressed the Board to uphold the Ordinance,

claiming without support that it protected against “documented health hazards.” At least one

resident threatened legal action if the Ordinance was changed.

       118.      On September 18, 2018, the Board considered whether to revise the Ordinance.

They were presented with three options:

                 Option 1: “Do nothing” and leave the Ordinance in full effect;



                                                 24
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 27 of 45 PageID# 27



               Option 2: A “middle” option whereby the Board could require a conditional use
               permit and make a site-specific evaluation as to whether an applicant should
               receive some form of relief from the 900-foot setbacks; or

               Option 3: Continue allowing cemeteries by right and remove the Ordinance
               provisions that exceed state law, such as the minimum 25-acre requirement and
               the 900-foot setbacks from private water supplies, perennial streams and terminal
               reservoirs.

       119.    Instead of adopting Option 2 or 3, the Board voted to uphold the most restrictive

Option 1 and to retain the Ordinance in full. In doing so, the Board, led by Supervisor Maurer,

engaged in an unusual and incendiary discussion specifically targeting AMAA.

       120.    Maurer repeatedly stated incorrectly that AMAA’s proposed cemetery threatened

the water supply because AMAA would be burying “embalming fluid, mercury from medical

devices, and arsenic from caskets.”

       121.    Maurer once again dismissed the Health Department’s assessment. She alleged

that the Health Department advice ignored water issues such as those in “Flint, Michigan” and

the “poisoning of thousands of men, women, and children at Camp Lejeune from contaminated

ground water,” including a “dear friend” of Maurer’s whom she said had died from cancer.

Nothing in the County record, however, provided support for any connection between AMAA’s

proposed cemetery and the alleged contamination issues in Flint or Camp Lejeune, or any

reasoned basis for challenging the Health Department’s conclusion.

       122.    Another Board member also asserted that if they proceeded on Options 2 or 3, the

Board would be telling County residents on private wells that they “were deserving of water

quality lower than third world nations.”

       123.    Other members of the Board repeatedly tried to interrupt and point out that

Supervisor Maurer’s comments were beyond the scope of the issues before them. Maurer carried

on, asserting that she was “passionate” about the subject.




                                                25
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 28 of 45 PageID# 28



       124.    Maurer also insisted, for the first time and incorrectly, that AMAA’s cemetery

would create traffic problems because of funeral processions. Islamic funerals, however, do not

typically involve a lengthy processions of cars.

       125.    Maurer claimed without support that the less-restrictive Options 2 and 3 would

result in cemeteries being located “next to a school,” “business parks like around the airport,”

and “in the middle of the newly envisioned ‘Downtown Stafford.’” Mauer did not mention,

however, that to build a cemetery in Stafford County, the land at issue must first be zoned for

that purpose and requisite neighbor consents must be obtained. Nor did Mauer or anyone else

explain why such problems had not occurred under the pre-Ordinance regime, in which no

setbacks of any kind were required by the County.

       126.    At the end of her remarks, Maurer pushed for a vote, stating that she was going to

end this “painful process” and affirm the Ordinance.

       127.    Other members of the Board tried to postpone the vote, asking for more time to

think and discuss before voting, and noting that an absent member had asked for a deferral so

that he could participate. Maurer pushed ahead and a motion to defer ended in a tie and failed.

       128.    Maurer carried on, stating that she would continue speaking because “she was

passionate on this issue and had a lot to say in support of her motion; and the Bylaws did not

restrict her time.” Maurer made clear she was particularly focused on the Ordinance’s impact on

AMAA, attacking it repeatedly and claiming incorrectly that AMAA could have “easily used”

the Brooke Road Cemetery but had chosen not to.

       129.    Supervisor Cavalier responded that he could not support Supervisor Maurer’s

motion, explaining that the Board had not been “afforded the ability to make a really informed




                                                   26
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 29 of 45 PageID# 29



decision” about the Ordinance due to the deficiency of Commissioner Vanuch’s briefing during

the December 2016 Board meeting.

           130.   Nonetheless, at Maurer’s insistence the Board voted on the Ordinance. By a vote

of 3-2, the Board voted in favor of the most restrictive option before it: upholding the Ordinance

in full.

           131.   Following the hearing, Chairperson Bohmke stated, “It was not a very fun night

for any of us.” She added: “It was all very uncomfortable. I did not even know what was going

to be said until about 15 or 20 minutes before the meeting.” In particular, she considered

whether as Chairperson she could shut down Supervisor Maurer during the hearing.

           132.   Supervisor Cavalier further described the hearing and ultimate vote as a “sham”

and stated that “[b]oth current and former supervisors have told me they have never seen such a

spectacle.”

           V.     COUNTY DENIES AMAA’S REQUEST FOR A VARIANCE

           133.   On December 21, 2018, AMAA requested a variance from the Board of Zoning

Appeals. AMAA’s variance application confirmed that the proposed cemetery complied with (1)

Virginia Department of Health recommendations; (2) the Chesapeake Bay Preservation Act; (3)

Virginia consent requirements; (4) Virginia setback requirements; and (5) would not be within

250 feet of any residence across the street or within 200 feet of any private well across the street.

In addition, AMAA submitted a design plan and the requisite variance application fee.

           134.   AMAA also attached to its variance application an affidavit from a Master Level

Site Evaluator with more than thirty years of experience. The Evaluator concluded that state

regulations “provide more than sufficient protection from decomposition following burials.” In

addition, her affidavit provides that the County’s 900-foot setbacks are “superfluous” and “serve

no public purpose.”



                                                  27
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 30 of 45 PageID# 30



       135.    The Evaluator’s affidavit also states that “[t]here is significantly less impact to

soils and subsurface water quality from body decomposition (whether in private wells, public

sources of drinking water, soils, or perennial streams) than impact from septic systems.” As

noted above, on information and belief, the County has taken no comparable action to impose

setbacks between septic systems and private wells.

       136.    AMAA’s variance application was met with strong, coordinated opposition.

Community members made inflammatory and unsubstantiated allegations, including that AMAA

planned to bury up to “100,000 bodies” and that doing so could result in children dying from

cancer. The County did not correct the misstatements about AMAA or the proposed cemetery,

which contemplates approximately 15,000 burials.

       137.    In written submissions and at the hearing, AMAA demonstrated compliance with

each of the factors required for a variance and again explained that because of its religious

beliefs, it could not establish its cemetery next to a house of worship.

       138.    On January 2019, AMAA received a lengthy, two-part report from the BZA staff

(the “BZA Response”), which recommended a full denial of the variance application. The BZA

Response disregarded most of AMAA’s points and raised several issues beyond the scope of

consideration in a variance application. Although AMAA submitted a supplemental justification

on February 12, 2019, addressing each of the items in the BZA Response, BZA reissued its

original response verbatim without change, again recommending a full denial.

       139.    On February 26, 2019, the BZA held a hearing on AMAA’s application. Seven

voting members of the BZA were present, including Steven Apicella, who also served as Vice

Chairperson of the Planning Commission.




                                                 28
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 31 of 45 PageID# 31



       140.    Several aspects of the three-hour hearing were unusual, including that the BZA

combatively questioned AMAA’s land use counsel; read the determination from a lengthy pre-

written statement; failed to acknowledge any of the points AMAA made as to why it satisfied

each of the requisite variance factors; and appeared to impose on AMAA a number of

requirements that were not necessary to obtain a variance, including:

               •   Conducting an environmental site assessment under the Chesapeake Bay
                   Compliance Plan;

               •   Submission of a site plan, even though AMAA explained any such submission
                   was futile without first receiving a variance;

               •   A demonstration that AMAA has a “vested” right in the land;

               •   A more burdensome standard of proof for a variance than required for other
                   applicants;

               •   Requiring consent forms from property owners beyond those encompassed
                   even by the Ordinance.

       141.    The hearing also included a robust and coordinated opposition to AMAA’s

request from nearby residents, including at least one who prepared and delivered a PowerPoint

presentation. The residents made incendiary and inaccurate statements about purported safety

concerns related to AMAA’s proposed cemetery, including that AMAA would “stack[] up to a

thousand bodies per acre, double that if they stack couples;” the “leeching embalming chemicals

and decomposing human remains;” and the “noise.”

       142.    The BZA voted unanimously to deny AMAA’s variance application.

       143.    As a direct result of the County’s actions, including its implementation and

enforcement of the Ordinance, AMAA cannot build its by right cemetery on the Property.

Further proceedings before any agency of the County would be futile.




                                               29
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 32 of 45 PageID# 32



       144.    AMAA’s existing cemetery is nearing capacity; as each day passes its need for a

cemetery on the Property increases.

       145.    Due to these delays and lack of approval of the proposed cemetery, AMAA has

been forced to develop previously unusable portions of Brooke Road Cemetery at great expense

to accommodate additional burials, pay real-estate taxes on the Property as it is ineligible for tax-

exempt status without a cemetery, and has incurred financial losses, including fees for

engineering reports. In addition, AMAA has lost donations and sales of its burial certificates

which guarantee burial in an AMAA cemetery.

       146.    The Defendants’ discriminatory blocking of AMAA’s proposed cemetery

severely inhibits its ability to fully and freely practice the Islamic faith. AMAA’s cemetery

would not have been prevented but for its religious affiliation.

       147.    Further, the Defendants’ refusal to allow AMAA to establish its cemetery by right

places substantial pressure on AMAA to modify its intention to build a much-needed cemetery in

Stafford County, and upon Muslims in the community to forego their traditional Islamic burial

practices.

       148.    Upon information and belief, discovery will reveal a community and County

animus towards AMAA because it carries out religious beliefs and practices of the Islamic faith.

       149.    On March 17, 2020, the Board initiated proposed amendments to the Ordinance.

It is unclear what the intended effect will be of such amendments, if passed. AMAA has

inquired into the nature of the proposed amendments in relation to AMAA’s proposed Muslim

cemetery. To date, the County has not provided any substantive response to these questions

other than to invite AMAA’s continued participation in public hearings.




                                                 30
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 33 of 45 PageID# 33



        VI.     THE COUNTY TREATS CHRISTIAN ORGANIZATIONS MORE
                FAVORABLY

        150.    In contrast to the County’s treatment of AMAA (and AMG before it), the Board

has readily made exceptions or rewritten the County Code to facilitate the requests of Christian

organizations in Stafford County. Between 2007 and 2017, Stafford County accommodated the

zoning requests of at least three Christian churches that did not comply with the Stafford County

zoning code.

        151.    In each instance, the County provided permits or altered its ordinance to facilitate

Christian organizations satisfying their religious needs. Specifically:

                •   In 2007, the Board approved a Conditional Use Permit allowing Mount Ararat
                    Baptist Church to increase its building height. The BZA then provided a
                    special exception so the church was not required to meet the open space
                    requirements on three tracts of its property.

                •   In response to a request from the Aquia Episcopal Church in 2012, the Board
                    amended a county ordinance to remove the conditional use permit requirement
                    typically needed before altering or constructing on a historical property.

                •   In 2017, the Board removed zoning restrictions imposed on Ebenezer United
                    Methodist Church by relaxing the minimum acreage requirements and
                    removing its distance buffer.

                                       CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
        Violation of the Religious Land Use and Institutionalized Persons Act of 2000
                          42 U.S.C. § 2000cc(a) – Substantial Burden
                                   (Against All Defendants)

        152.    RLUIPA prohibits any government from imposing or implementing land use

regulations in a manner that imposes a substantial burden on the religious exercise of a person,

including a religious assembly or institution, unless the government demonstrates that imposition

of the burden on that person, assembly, or institution furthers a compelling governmental interest

and is the least restrictive means of furthering that interest.




                                                  31
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 34 of 45 PageID# 34



       153.    As stated herein, Defendants have deprived and continue to deprive AMAA of its

right to free exercise of religion, as provided in RLUIPA, by imposing and implementing an

Ordinance that places a substantial burden on its religious exercise without a compelling

governmental interest and without using the least restrictive means of achieving such interest.

       154.    Defendants imposed the substantial burden on AMAA in the implementation of a

system of land use regulations under which a government makes, or has in place, procedures or

practices that permit the government to make individualized assessments of proposed uses for

property.

       155.    AMAA has suffered damages as a result of Defendants’ improper actions in

violation of RLUIPA.

       156.    AMAA is entitled to declaratory and injunctive relief and to damages.

                               SECOND CAUSE OF ACTION
       Violation of the Religious Land Use and Institutionalized Persons Act of 2000
                       42 U.S.C. § 2000cc(b)(2) – Non-Discrimination
                                  (Against All Defendants)

       157.    RLUIPA prohibits any government from imposing or implementing land use

regulations in a manner that discriminates against any assembly or institution on the basis of

religion or religious denomination.

       158.    As stated herein, Defendants have violated RLUIPA by implementing land use

regulations in a manner that intentionally discriminates against AMAA on the basis of sincerely

held religious beliefs. Among other things, Defendants have engaged in a highly unusual

process that resulted in the discriminatory and arbitrary implementation and enforcement of the

Ordinance. Under the Ordinance, Defendants (i) imposed setbacks on AMAA’s property to deny

it the ability to build a Muslim cemetery on the Property and (ii) intentionally subjected Muslim

applicants, including AMAA, to the Authorization Process and minimum acreage requirement,




                                                32
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 35 of 45 PageID# 35



while exempting “churchyards” from the same. Such actions violate the nondiscrimination

provision of RLUIPA.

        159.   The Defendants’ actions in adopting the Ordinance were arbitrary and capricious

and deprive AMAA of its constitutionally protected interests.

        160.   The reasons advanced by Defendants for adopting the cemetery Ordinance,

including the most restrictive (rather than the least restrictive) contemplated setback

requirements, were pretextual. Defendants commissioned no relevant studies and articulated no

basis for questioning the Health Department’s professional conclusion that AMAA’s proposed

cemetery posed no public health risk. In fact, the record confirms that County staff concluded

that a 100-foot setback was sufficient and included this requirement in an initial draft ordinance,

only to be overruled by the Planning Commission and the Board. The absence of any public

safety concern was also confirmed in an expert analysis provided to the BZA in support of

AMAA’s variance application. Moreover, despite purported water safety concerns in this case,

Defendants have been more lenient in regulating distances between private wells and other

potential sources of contamination, including septic tanks, sewage drainfields, farms and hog

lots.

        161.   AMAA has suffered damages as a result of Defendants’ unlawful actions.

        162.   AMAA is entitled to declaratory and injunctive relief and to damages.




                                                 33
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 36 of 45 PageID# 36



                                 THIRD CAUSE OF ACTION
                           Violation of the United States Constitution
                           Equal Protection: Fourteenth Amendment
                                         42 U.S.C. § 1983
                                    (Against All Defendants)

       163.    The Fourteenth Amendment of the United States Constitution provides that no

state shall “deny to any person within its jurisdiction the equal protection of the laws” (the

“Equal Protection Clause”).

       164.    As stated herein, Defendants have violated and continue to violate AMAA’s

rights under the Equal Protection Clause by intentionally treating AMAA differently from other

entities on the basis of religion. Defendants’ actions were undertaken under color of law of the

Commonwealth of Virginia, and Stafford County ordinance and procedures.

       165.    The Defendants’ actions in adopting the Ordinance were arbitrary and capricious

and deprive AMAA of its constitutionally protected interests.

       166.    The reasons advanced by Defendants for adopting the cemetery Ordinance,

including the most restrictive (rather than the least restrictive) contemplated setback

requirements, were pretextual. Defendants commissioned no relevant studies and articulated no

basis for questioning the Health Department’s professional conclusion that AMAA’s proposed

cemetery posed no public health risk. In fact, the record confirms that County staff concluded

that a 100-foot setback was sufficient and included this requirement in an initial draft ordinance,

only to be overruled by the Planning Commission and the Board. The absence of any public

safety concern was also confirmed in an expert analysis provided to the BZA in support of

AMAA’s variance application. Moreover, despite purported water safety concerns in this case,

Defendants have been more lenient in regulating distances between private wells and other




                                                 34
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 37 of 45 PageID# 37



potential sources of contamination, including septic tanks, sewage drainfields, farms and hog

lots.

        167.   AMAA has suffered constitutional and economic injuries as a result of

Defendants’ actions.

        168.   AMAA is entitled to a declaratory judgment that Defendants’ conduct has

violated its Fourteenth Amendment rights.

        169.   AMAA is also entitled to injunctive relief mandating that AMAA’s variance

application be granted forthwith and that it not be subject to the Authorization Process, and to

damages.

                               FOURTH CAUSE OF ACTION
                          Violation of the United States Constitution
                  Establishment Clause: First and Fourteenth Amendments
                                        42 U.S.C. § 1983
                                   (Against All Defendants)

        170.   The First Amendment of the United States Constitution, as incorporated through

the Fourteenth Amendment, prohibits a state or any political subdivision thereof from making

any law establishing any religion or fostering excessive government entanglement with religion

(the “Establishment Clause”).

        171.   As stated herein, in engaging in the acts described above, Defendants were acting

under color of law of the Commonwealth of Virginia and Stafford County ordinance and

procedures.

        172.   The Ordinance violates the Establishment Clause both on its face and as applied.

The Ordinance favors, or establishes, selected religious cemeteries that satisfy Defendants’

definition of “churchyard,” by exempting them from ordinance and size requirements. The

Ordinance disfavors Muslim cemeteries by not allowing them to benefit from the exemption and




                                                35
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 38 of 45 PageID# 38



subjecting them to costly and onerous ordinance process and size requirements that are not

applied to “churchyard” cemeteries.

       173.    To determine whether a cemetery is a “churchyard” cemetery the County

undertakes an individualized analysis of the religious practices of the cemetery applicant and

whether it has an adjoining “church.”

       174.    A substantial burden has been imposed by the discriminatory and arbitrary

Ordinance, on its face and as applied to AMAA.

       175.    AMAA has suffered injury as a result of the illegal and unconstitutional actions of

Defendants.

       176.    AMAA is entitled to a declaratory judgment that the Defendants’ conduct has

violated its First and Fourteenth Amendment rights.

       177.    AMAA is entitled to injunctive relief and to damages.

                                FIFTH CAUSE OF ACTION
                         Violation of the United States Constitution
                      Procedural Due Process: Fourteenth Amendment
                                       42 U.S.C. § 1983

       178.    The Due Process Clause of the Fourteenth Amendment prohibits statutes that are

so vague as to fail to provide people of ordinary intelligence a reasonable opportunity to

understand the conduct governed by the statute as well as statutes that authorize or encourage

arbitrary and discriminatory enforcement. Further, under Supreme Court precedent interpreting

the Due Process Clause, statutes must provide explicit standards for those who apply them to

avoid resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and

discriminatory application.

       179.    The Ordinance violates the Due Process Clause of the Fourteenth Amendment.

The constitutional flaws in the Ordinance resulted in an arbitrary and discriminatory application




                                                36
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 39 of 45 PageID# 39



with respect to AMAA. Specifically, the Board defined “churchyard” narrowly to discriminate

against Stafford County’s Muslim community by subjecting it to burdensome requirements, such

as the Authorization Process. In engaging in the acts described above, Defendants were acting

under color of state law.

        180.    AMAA is entitled to a declaratory judgment that the Ordinance violates the Due

Process Clause of the Fourteenth Amendment.

                                 SIXTH CAUSE OF ACTION
                          Violation of the United States Constitution
                       Substantive Due Process: Fourteenth Amendment
                                        42 U.S.C. § 1983
                                   (Against All Defendants)

        181.    The Due Process Clause of the Fourteenth Amendment prohibits any state from

depriving any person of life, liberty or property without due process of law.

        182.    AMAA has a constitutionally protected interest in its use of the Property zoned

for cemetery use by right and which, at the time of purchase, was not subject to the new onerous

cemetery Ordinance. AMAA also has a constitutionally protected interest in exercising its

religious liberties.

        183.    The Defendants’ actions in adopting the Ordinance were arbitrary and capricious

and deprive AMAA of its constitutionally protected interests.

        184.    The reasons advanced by Defendants for adopting the cemetery Ordinance,

including the most restrictive (rather than the least restrictive) contemplated setback

requirements, were pretextual. Defendants commissioned no relevant studies and articulated no

basis for questioning the Health Department’s professional conclusion that AMAA’s proposed

cemetery posed no public health risk. In fact, the record confirms that County staff concluded

that a 100-foot setback was sufficient and included this requirement in an initial draft ordinance,




                                                 37
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 40 of 45 PageID# 40



only to be overruled by the Planning Commission and the Board. The absence of any of public

safety concern was also confirmed in an expert analysis provided to the BZA in support of

AMAA’s variance application. Moreover, despite purported water safety concerns in this case,

Defendants have been more lenient in regulating distances between private wells and other

potential sources of contamination, including septic tanks, sewage drainfields, farms and hog

lots.

        185.   AMAA is entitled to a declaratory judgment that the Ordinance violates the Due

Process Clause of the Fourteenth Amendment.

                            SEVENTH CAUSE OF ACTION
                           Violation of the Constitution of the
                       Commonwealth of Virginia, Article 1, Section 16
                                (Against All Defendants)

        186.   The Virginia Constitution, Article 1, Section 16 states that

                      the General Assembly shall not prescribe any religious test
                      whatever, or confer any peculiar privileges or advantages
                      on any sect or denomination, or pass any law requiring or
                      authorizing any religious society, or the people of any
                      district within this Commonwealth, to levy on themselves
                      or others, any tax for the erection or repair of any house of
                      public worship, or for the support of any church or
                      ministry; but it shall be left free to every person to select
                      his religious instructor, and to make for his support such
                      private contract as he shall please.

        187.   As stated herein, Defendants’ actions have violated and continue to violate

AMAA’s rights under the Virginia Constitution by intentionally discriminating against AMAA

on the basis of religious belief. By granting exemptions to cemeteries that are located on or

associated with “churchyards,” Defendants conferred peculiar privilege upon certain religions,

but not on AMAA.




                                                38
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 41 of 45 PageID# 41



        188.   Defendants have discriminated against AMAA by adopting and applying the

burdensome cemetery Ordinance based on discriminatory animus towards AMAA’s religion.

AMAA has been directly and proximately injured as a result of Defendants’ illegal actions.

        189.   The Defendants’ actions in adopting the Ordinance were arbitrary and capricious

and deprive AMAA of its constitutionally protected interests.

        190.   The reasons advanced by Defendants for adopting the cemetery Ordinance,

including the most restrictive (rather than the least restrictive) contemplated setback

requirements, were pretextual. Defendants commissioned no relevant studies and articulated no

basis for questioning the Health Department’s professional conclusion that AMAA’s proposed

cemetery posed no public health risk. In fact, the record confirms that County staff concluded

that a 100-foot setback was sufficient and included this requirement in an initial draft ordinance,

only to be overruled by the Planning Commission and the Board. The absence of any public

safety concern was also confirmed in an expert analysis provided to the BZA in support of

AMAA’s variance application. Moreover, despite purported water safety concerns in this case,

Defendants have been more lenient in regulating distances between private wells and other

potential sources of contamination, including septic tanks, sewage drainfields, farms and hog

lots.

        191.   AMAA has suffered constitutional and economic injuries as a result of

Defendants’ actions.

        192.   AMAA is entitled to a declaratory judgment that the Defendants’ conduct has

violated Article 1, Section 16 of the Virginia Constitution, and to damages.




                                                 39
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 42 of 45 PageID# 42



                            EIGHTH CAUSE OF ACTION
                           Violation of the Constitution of the
                       Commonwealth of Virginia, Article 1, Section 11
                                (Against All Defendants)

        193.   The Virginia Constitution, Article 1, Section 11 states that

                       no person shall be deprived of his life, liberty, or property
                       without due process of law; that the General Assembly
                       shall not pass any law impairing the obligation of contracts;
                       and that the right to be free from any governmental
                       discrimination upon the basis of religious conviction, race,
                       color, sex, or national origin shall not be abridged . . .

        194.   The Defendants’ actions in adopting the Ordinance were arbitrary and capricious

and deprive AMAA of its constitutionally protected interests.

        195.   The reasons advanced by Defendants for adopting the cemetery Ordinance,

including the most restrictive (rather than the least restrictive) contemplated setback

requirements, were pretextual. Defendants commissioned no relevant studies and articulated no

basis for questioning the Health Department’s professional conclusion that AMAA’s proposed

cemetery posed no public health risk. In fact, the record confirms that County staff concluded

that a 100-foot setback was sufficient and included this requirement in an initial draft ordinance,

only to be overruled by the Planning Commission and the Board. The absence of any of public

safety concern was also confirmed in an expert analysis provided to the BZA in support of

AMAA’s variance application. Moreover, despite purported water safety concerns in this case,

Defendants have been more lenient in regulating distances between private wells and other

potential sources of contamination, including septic tanks, sewage drainfields, farms and hog

lots.

        196.   AMAA is entitled to a declaratory judgment that the Defendants’ conduct has

violated Article 1, Section 11 of the Virginia Constitution, and to damages.




                                                 40
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 43 of 45 PageID# 43



                                 NINTH CAUSE OF ACTION
                                   Violation of Dillon’s Rule
                                   (Against All Defendants)

       197.    The powers of local governments in Virginia are subject to the Dillon Rule, which

provides that “municipal corporations have only those powers that are expressly granted, those

necessarily or fairly implied from expressly granted powers, and those that are essential and

indispensable. When a local ordinance exceeds the scope of this authority, the ordinance is

invalid.” City of Chesapeake v. Gardner Enters., 482 S.E.2d 812, 814 (Va. 1997).

       198.    The Ordinance exceeds the scope of the Defendants’ authority and is therefore

ultra vires and void.

       199.    Code of Virginia Section 57-26 governs the establishment of cemeteries in

Virginia. In relevant part, that statute (i) requires 900 feet of separation between municipal land

with a public well and a cemetery, except a municipal cemetery and (ii) exempts “churchyard”

and family cemeteries on private property from an ordinance requirement.

       200.    The Ordinance exceeds each of these requirements without the Defendants having

any express or implied authority to do so.

       201.    First, the Ordinance exempts “churchyard” and family cemeteries on private

property from the Authorization Process. Nothing in the Code of Virginia or from the General

Assembly has explicitly or implicitly limited the term “churchyard” as only including cemeteries

adjacent to churches. Because Defendants arbitrarily construe “churchyard” as excluding

Muslim cemeteries, AMAA is subject to the Authorization Process from which the Code of

Virginia sought to exempt religious cemeteries.

       202.    Second, the Ordinance imposes a 900-foot setback between any cemetery,

including churchyard and private family cemeteries, and (i) any terminal reservoir or perennial




                                                  41
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 44 of 45 PageID# 44



stream that flows into terminal reservoirs and (ii) any private well. These restrictive setbacks

have prevented AMAA from using the Property for a religious cemetery.

       203.         As such, each of these provisions of the Ordinance are ultra vires and void.

                                        PRAYER FOR RELIEF

                    WHEREFORE, Plaintiff prays that this Court enter judgment in its favor and

enter an order:

                i.     declaring that Defendants’ actions, as alleged herein, violated RLUIPA, the
                       United States Constitution, the Virginia Constitution and Virginia’s Dillon
                       Rule;

               ii.     declaring that the Ordinance is invalid and unconstitutional under the Due
                       Process Clause of the Fourteenth Amendment to the United States
                       Constitution;

              iii.     declaring that the Ordinance is invalid and unconstitutional under Article 1,
                       Section 11 of the Virginia Constitution;

              iv.      declaring as ultra vires and void the portions of the Ordinance that exceed
                       state requirements, including the 900-foot setbacks from private wells and
                       terminal reservoirs or any perennial stream that flows into terminal reservoirs;
                       the 25-acre minimum requirement; and the exclusion of Muslim cemeteries
                       from being considered “churchyard” cemeteries;

               v.      enjoining Defendants, together with their officers, employees, agents,
                       successors and all other persons in concert or participation with them, from
                       unlawfully burdening the religious exercise of Plaintiff or discriminating
                       against Plaintiff on the basis of religion or religious denomination;

              vi.      mandating training for each and every one of Defendants’ officials and agents
                       engaged in the implementation of land use regulations as to the requirements
                       and obligations imposed on state and municipal actors by RLUIPA, the United
                       States Constitution, and the Virginia Constitution;

            vii.       requiring that Defendant, its officers, employees, agents, successors and all
                       other persons in concert or participation with it to take such actions as may be
                       necessary to restore, as nearly as practicable, Plaintiff to the position it would
                       have been in but for Defendant’s unlawful conduct, including but not limited
                       to adopting an ordinance that will authorize Plaintiff to use the Property as a
                       Muslim cemetery;




                                                     42
Case 1:20-cv-00638-LMB-JFA Document 1 Filed 06/08/20 Page 45 of 45 PageID# 45



          viii.   awarding compensatory damages in an amount to be determined at trial,
                  together with Plaintiff’s costs and disbursements in this action;

           ix.    awarding reasonable attorneys’ fees under 42 U.S.C. § 1988 in an amount to
                  be determined by the Court; and

            x.    awarding such other further relief as the Court may deem just and appropriate.


Dated: June 8, 2020

                                                   Respectfully submitted,

                                                    /s/ Hassan M. Ahmad

                                                    Hassan M. Ahmad (VSB 83428)
                                                    The HMA Law Firm
                                                    8133 Leesburg Pike, #801
                                                    Vienna, VA 22182
                                                    Telephone: 703-964-0245
                                                    Facsimile: 703-997-8556
                                                    hma@hmalegal.com

                                                    Nabihah Maqbool *
                                                    MUSLIM ADVOCATES
                                                    P.O. Box 34440
                                                    Washington, DC 20043
                                                    Telephone: 202-900-7381
                                                    Facsimile: 202-508-1007
                                                    Nabihah@muslimadvocates.org

                                                    Tawfiq S. Rangwala *
                                                    MILBANK LLP
                                                    55 Hudson Yards
                                                    New York, New York 10001-2163
                                                    Telephone: 212-530-5000
                                                    Facsimile: 212-530-5219
                                                    trangwala@milbank.com

                                                    Melanie Westover Yanez *
                                                    MILBANK LLP
                                                    1850 K Street NW, Suite 1100
                                                    Washington, DC 20006
                                                    Telephone: 202-835-7500
                                                    Facsimile: 202-263-7586
                                                    mwyanez@milbank.com

                                                    Counsel for Plaintiff
                                                    * - pro hac vice forthcoming




                                              43
